218 F.2d 818
HARTFORD ACCIDENT & INDEMNITY COMPANY, Appellant,v.THE VANDERBILT UNIVERSITY, Appellee.
No. 12092.
United States Court of Appeals, Sixth Circuit.
December 2, 1954.

George H. Armistead, Jr., J. G. Lackey, Jr., Jay G. Stephenson, Charles L. Cornelius, Jr., Nashville, Tenn., for appellant.
Bass, Berry & Sims, Trabue & Sturdivant, Nashville, Tenn., for appellee.
Before ALLEN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that from the facts as found by the District Judge, reported at Vanderbilt University v. Hartford Accident & Indemnity Co., 109 F. Supp. 565, which are not clearly erroneous and are accepted on this appeal, the appellant did not act in good faith toward the appellee, its insured, in its efforts to negotiate a settlement in the causes pending against it, the defense of which the appellant had undertaken under the provisions of the policy it had issued to the appellee, which causes could have been settled by it within the policy limit, but by reason whereof said causes resulted in judgments in excess of the policy limit, for which excess the District Judge entered judgment against the appellant;


3
It Is Ordered that the judgment of the District Court be affirmed. Aycock Hosiery Mills v. Maryland Casualty Co., 157 Tenn. 559, 11 S.W.2d 889; Southern Fire & Casualty Co. v. Norris, 35 Tenn.App. 657, 250 S.W.2d 785, certiorari denied June 7, 1952; Noshey v. American Automobile Ins. Co., 6 Cir., 68 F.2d 808; American Fire and Casualty Co. v. Roberts, 6 Cir., 186 F.2d 921.